Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), dated August 23, 2005, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s pro se application to withdraw his plea of guilty (see CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 525 [1978]). The defendant’s allegations of coercion, made at sentencing, were belied by the record of the plea proceedings in which he expressly stated that he was not forced into pleading guilty and was doing so of his own free will (see People v Taylor, 17 AD3d 491 [2005]; People v Sloane, 13 AD3d 400 [2004]; People v Robertson, 2 AD3d 756 [2003]). Furthermore, the minutes of the plea proceeding show that the defendant entered a knowing and voluntary plea and there is nothing in the record to suggest that the plea was improvident or baseless (see People v Robertson, supra; People v Weekes, 289 AD2d 599 [2001]).
The defendant’s present claims regarding the alleged ineffective assistance of his trial counsel are unpreserved for appellate review (see People v Deale, 29 AD3d 602 [2006], lv denied 7 NY3d 787 [2006]; People v Catts, 26 AD3d 341 [2006]; People v *884Aguirre, 304 AD2d 771 [2003]). Moreover, the defendant’s claims of ineffective assistance of counsel relate to matters which did not directly involve the plea-bargaining process (see People v Petgen, 55 NY2d 529, 535 [1982]; People v Cumba, 32 AD3d 444 [2006]; People v Scalercio, 10 AD3d 697 [2004]) or are dehors the record (see CPL 440.10; People v Deale, supra; People v Petteway, 22 AD3d 772 [2005]; People v Krebs, 11 AD3d 713 [2004]).
The defendant’s remaining contention was waived by virtue of the waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Callahan, 80 NY2d 273, 280 [1992]). Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.